Citation Nr: 1131202	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1957 to December 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Roanoke, Virginia VARO.  A Travel Board hearing was held before the undersigned in May 2010, and a transcript of the hearing is included in the claims file.  In September 2010, the Board remanded the matter for additional development.

The issue of service connection for a prostate disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A hearing loss disability was not manifested in service or in the first post-service year; and the Veteran's current bilateral hearing loss is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Here, the notification obligation was met by a letter from the RO to the Veteran dated in June 2006.  The letter advised the Veteran of VA's and his obligations in the development of evidentiary evidence, and of what information and evidence was necessary to substantiate the claims, as well as how disability ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Significantly, during the May 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim, and the Veteran's testimony reflects that he is aware of what he still needs to substantiate his claim.  

The Veteran's service treatment records (STRs) and alternate source service records have been determined unavailable, as noted in a VA memorandum in April 2007 and a second memorandum in August 2009.  VA therefore has a heightened duty to assist the Veteran.  Pertinent VA and private post-service treatment records are associated with his claims file.  The RO arranged for a VA audiological examination in January 2011, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in any claim of service connection, that a current hearing loss (the disability at issue) is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that his current hearing loss arose as a result of his exposure to noise trauma in service.  His service personnel records show that his service included duties in light weapons infantry.  Consequently, it is amply demonstrated, and not in dispute, that he had some exposure to noise trauma during service.

As was noted above, the Veteran's STRs are irretrievably lost; consequently, VA has a heightened obligation to develop for, and consider, alternate evidence and a heightened "duty to assist".  The Veteran testified that he worked for Goodyear tire company for 30 years and received regular hearing tests; records of which are not included in the claims file, but are unavailable because the Veteran retired in 1990.

Postservice treatment records show the first documented assessment of hearing loss was on May 2000 audiological evaluation.  At that time, the Veteran reported a "30+ year history" of hearing loss, placing the onset in approximately 1970 or the late 1960s (or nearly a decade after separation from service).  Other private treatment records show a continued assessment of moderately severe bilateral hearing loss in April 2004.  VA treatment records are silent for hearing loss.  The Veteran testified to post-service noise exposure including time spent working as a farmer, then as a carpenter building houses, followed by 8 years operating a dye machine for Dan River textile mill, and 30 years operating mill machinery for Goodyear until his retirement.  

On January 2011 VA examination, the Veteran reported a history of military noise exposure from tanks, small arms, and serving as an infantryman.  His civilian occupational noise exposure included working for Dan River textile mill and Goodyear tire company.  He denied any recreational noise exposure.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
30
45
60
80
90
Left
35
55
80
95
95

Average puretone threshold was 68.75 decibels for the right ear and 81.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 82 percent in the left ear.

The diagnosis was mild low frequency sloping to profound high frequency sensorineural hearing loss, bilaterally.  The examiner noted the first evidence of hearing loss in 2000 revealing high frequency sensorineural hearing loss which was not inconsistent with hearing loss due to noise trauma.  The examiner found the Veteran's history of noise trauma to be significant: the examiner noted that the Veteran served for three years of active duty as an infantryman without engaging in combat, which indicated that his noise exposure in service would have been related to training activities, for which hearing protection would have been used; the examiner also noted the Veteran's post-service "noisy" occupations in farming and construction, followed by 8 years in a textile factory and more than 30 years at Goodyear tire.  The examiner noted the Veteran's testimony that he was told his hearing became progressively worse during his career at Goodyear, which the examiner opined suggested inconsistent or inadequate use of hearing protection devices.  The VA examiner opined that, while the Veteran's current type of hearing loss is consistent with noise trauma, the degree of his hearing loss is considerably greater than would be expected to occur from his military noise exposure.  The examiner opined that, given the Veteran's far more extensive postservice noise history, it is more likely that his current hearing loss is related to post-military noise exposure.  

It is not in dispute that the Veteran now has bilateral sensorineural hearing loss.  The hearing loss (by VA standards) was confirmed by VA audiometry.  However, as the disability is not shown to have been manifested in service, service connection on the basis that this disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1137), is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the January 2011 VA examiner.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record, the Veteran's reported history, and full audiometric/audiological evaluation, and provides rationale for the conclusions reached, citing to the Veteran's extensive post-service occupational noise exposure.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

Significantly, the 41-year period between service and the initial post-service evidence of hearing loss is, of itself, highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking service connection based on aggravation, holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The Veteran's own opinion that his hearing loss is related to service is not competent evidence.  The matter of a nexus between a relatively recently noted hearing loss and a remote exposure to noise trauma is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F. 3d at 1372, 1377.  The Veteran has not submitted any supporting medical evidence for his allegation of a nexus, such as a medical nexus opinion or a supporting medical treatise.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


